 

Exhibit 10.2

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “[*****]”

Marketing Agreement

This Agreement is entered into as of 19 August 2010 (the “Effective Date”), by
and between Everything Everywhere Limited, a corporation having an office at
Hatfield Business Park, Hatfield, Herts, AL10 9BW (“Carrier”) and Vringo Inc., a
Delaware corporation having an office at 85 5th Avenue 6th Floor New York, NY
10003.

RECITALS: Carrier wishes to engage with Vringo and Vringo wishes to engage with
Carrier in a relationship whereby Carrier will offer a version of Vringo’s video
ringtone sharing service to its customers on the terms and conditions set forth
in this Agreement.

 

  I. Vringo’s Obligations: Vringo shall make available to Carrier’s Orange and
T-Mobile customers a version or versions of the Vringo video ringtone making and
sharing service (the “Service”). The Service shall be hosted and fully provided
by Vringo. Vringo will supply content for the Service (“Vringo Content”). Vringo
will co-brand the web & mobile portions of the Service. Vringo will provide
Carrier with a spec detailing the elements Carrier must provide to Vringo for
the creation of the co-brand. Should Vringo carry advertisements on the Service
at any time it shall ensure that no advertising relating in any way to any
Carrier Competitors is included. Advertising will only be included on the
service at the agreement of both parties and revenue share and further terms
will be agreed prior to commercial launch of an advertising service

 

  II. Carrier’s Obligations: Carrier shall:

 

  a. Provide Vringo with the elements for the co-brand

 

  b. Provide Vringo with access to Carrier’s billing API and support Vringo in
integrating said API

 

  c. Provide Vringo with access to Carrier’s SMSC so that Vringo can send SMS’s
related to the Service via Carrier’s SMSC to customers of the Vringo service
provisioned under this agreement. Vringo will not be charged for sending said
SMS messages. Vringo agrees to comply with the Orange Code of Practice and
Standard Terms and Conditions for third parties connecting to the SMSC. The use
of SMSC and frequency of messages sent and message type will be pre-agreed with
Carrier. The Carrier has the right to withdraw access to the SMSC if it so
determines.

For the avoidance of doubt, Carrier shall not be under any obligation to promote
the Service to its subscribers.

 

  III. Revenue Share, Fees, Reports, Audit Rights:

 

  a.

Users shall be charged a monthly subscription fee for use of the Service which
shall be defined at Vringo’s discretion. Additionally, Vringo may charge users
for purchases of some Vringo Content. All fees will be charged directly to the
Users’ Carrier bill via Vringo’s integration with Carrier’s billing API. For
each month beginning with the Launch, Carrier will pay to Vringo [*****] of the
net subscription fee charged and collected in said month plus [*****] of the net
revenue billed and collected for purchases of Vringo Content in said month.
Vringo shall be responsible for paying the content owners for Vringo Content.
Vringo may directly or indirectly provide the Service to

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “[*****]”

 

 

Users for fees, or free of charge, at promotional or special charges, or other
pricing arrangements and may increase or decrease any prices, charges, or fees
charged to Users relating to the Services without notice or prior approval from
Carrier, provided that in each such case Vringo shall be obligated to pay
Carrier the greater of (i) the foregoing percentage fees or (ii) the minimum per
User fees set forth on Appendix B, as such minimum fees may be increased from
time to time by the mutual agreement of the parties. For the avoidance of doubt,
Vringo shall be responsible for all music copyright clearance payments to PRS
and/or any other collecting society for any label content used by Vringo.

 

  b.

On or before the fifteenth (15th) working day of each calendar month, Carrier
shall provide Vringo with a report detailing the gross revenue billed and
collected for the subscription fee and the gross revenue billed for content
purchases in the previous month. Upon receipt of such report Vringo shall issue
an invoice to Carrier using a purchase order number provided by Carrier and
Carrier shall pay Vringo any amounts owed for said month within 60 days of
receipt of each undisputed invoice detailing the appropriate purchase order
number. On notice, Vringo shall have the right to claim interest on any amounts
not paid in accordance with the above at the rate of two per cent (2%) per annum
above the prevailing base rate of HSBC Bank plc which interest shall accrue on a
daily basis from the date payment becomes overdue until Carrier has made payment
of the overdue amount (including as a result of audit findings as set forth in
the following clause).

 

  c. Once every twelve (12) months during the Term of this Agreement, and for
six (6) months following the term, Vringo may cause an independent auditor
reasonably satisfactory to Carrier to inspect Carrier’s relevant books and
records at Carrier’s offices to verify the accuracy of Carrier’s calculation of
gross revenue; provided that reasonable advance notice is given, the inspection
does not unreasonably interfere with Carrier’s business activities and provided
that the auditor signs Carrier’s standard confidentiality agreement before
conducting the audit. Carrier shall promptly make any underpayments revealed by
said audit and Vringo shall pay any overpayments, Such audit shall be at
Vringo’s expense; however, if the audit reveals underpayments in excess of five
percent (5%) of the fees owed for the period covered by the applicable audit,
Carrier shall pay the reasonable cost of such audit.

 

  d. Except as otherwise specifically provided in this Agreement, each party
shall be responsible for all costs and expenses relating to the performance of
its obligations hereunder.

 

  IV. Proprietary Rights, Grant of License

 

  a. Ownership of Intellectual Property. As between the parties, each party
shall own and retain all right, title and interest, including without
limitation, all Intellectual Property Rights owned by such party, in and to such
party’s intellectual property, content, Marks and Promotional Materials. Neither
party shall make any claim to the contrary. Each party agrees to reasonably
assist the other party in the prosecution of any copyright infringement action
or other litigation pertaining to the rights to the other party’s materials or
intellectual property.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “[*****]”

 

 

  b. Proprietary Notices. The parties shall not remove, obscure or alter the
other party’s copyright notice or the Marks from approved materials provided to
each party.

 

  c. Marks. Each party hereby grants the other party during the Term a
non-exclusive non-transferable license to use said party’s Marks for the sole
purpose of fulfilling its obligations under this Agreement and in marketing
materials and presentations. In using each other’s Marks hereunder, each party
acknowledges and agrees that: (i) the other party’s Marks shall remain the sole
property of the other party; (ii) nothing in this Agreement shall confer in
either party any right of ownership in the other party’s Marks; and
(iii) neither party shall at any time contest the validity of the other party’s
Marks. Except as specifically provided in this Agreement, neither party shall
have the right to use any Mark of the other party, or to refer to the other
party directly or indirectly, in connection with any product, promotion or
publication without the prior written approval of such other party. Each party
hereto agrees that upon termination of this Agreement all rights granted to the
other party in relation to the other party’s Marks shall immediately terminate
and revert to the respective owning or licensor party.

 

  V. Term:

 

  a. Term. This Agreement shall become effective upon execution and delivery
hereof by both parties (“Effective Date”) and, subject to termination as
provided below, shall continue for twelve (12) months from the Launch Date (the
“Initial Term”) and thereafter unless terminated in accordance with this clause
V

 

  b. Either party may terminate this Agreement at any time on or after the
expiry of the Initial Term by the serving on the other party of not less than
three months prior written notice

 

  c. Termination for Insolvency. Either party hereto may, at its option, upon
five (5) days written notice, terminate this Agreement should the other party
hereto (i) admit in writing its inability to pay its debts generally as they
become due; (ii) make a general assignment for the benefit of creditors;
(iii) institute proceedings to be adjudicated a voluntary bankrupt, or consent
to the filing of a petition of bankruptcy against it; (iv) be adjudicated by a
court of competent jurisdiction as being bankrupt or insolvent; (v) seek
reorganization under any bankruptcy act, or consent to the filing of a petition
seeking such reorganization, or (vi) have a decree entered against it by a court
of competent jurisdiction appointing a receiver, liquidator, trustee or assignee
in bankruptcy or in insolvency covering all or substantially all of such party’s
property or providing for the liquidation of such party’s property or business
affairs.

 

  d. Termination for Default. In the event that either party commits a material
breach of its obligations hereunder, the other party may, at its option,
terminate this Agreement by written notice of termination specifying such
material breach; provided, however, that if such default is subject to cure,
then such notice shall be subject to a thirty (30) day cure period from the date
thereof, and if the defaulting party cures such default prior to expiration of
such period, termination shall not take place.

 

  e. Survival of Termination. The obligations of the parties under this
Agreement that by their nature would continue beyond expiration, termination or
cancellation of this Agreement (including, without limitation, the warranties,
indemnification obligations, confidentiality requirements, ownership and
property rights, payment for any amounts due and/or owing hereunder, and
Vringo’s audit rights) shall survive any such expiration, termination or
cancellation.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “[*****]”

 

 

  f. Obligations of Termination. In the event of the service being terminated,
Vringo will contact customers to advise on how their service will be affected
and provide refunds, if applicable.

 

  VI. Representations and Warranties, Indemnity:

 

  a. Representations and Warranties. Each party represents and warrants to the
other that it has the full power and authority to enter into this Agreement, to
grant the rights granted herein and to perform its obligations hereunder.

 

  b. Indemnity. Each party shall indemnify, defend and hold harmless the other
party and its parents, subsidiaries, affiliates and their directors, officers,
employees, agents and subcontractors against all third-party claims or actions,
and any liabilities, losses, expenses, damages and costs (including, but not
limited to, reasonable attorneys’ fees) related thereto, to the extent same
arise out of any breach or alleged breach of such party’s representations or
warranties contained in this Agreement or in the case of Vringo, any virus,
worm, or other contaminating or destructive feature contained in the Service.

Notwithstanding the limitation of liability set out in clause IX of this
Agreement, Vringo shall fully defend, indemnify, keep indemnified and hold
harmless the Carrier and the directors, officers, employees, agents and
subcontractors of the Carrier against all third-party claims, and any
liabilities, losses, expenses, damages and costs (including, but not limited to,
reasonable legal fees) incurred by, awarded against or agreed to be paid by the
Carrier which arise out of any claim related to the infringement of any
Intellectual Property Rights in connection with Vringo Content whether
registered, registerable or otherwise in the world, including without
limitation patents, trade marks, copyright and rights in the nature of
copyright, logos and any other legal or moral rights, provided that the
foregoing indemnity shall not apply to any claim related to the infringement of
any Intellectual Property Rights in connection with Carrier Content whether
registered, registerable or otherwise in the world, including without
limitation patents, trade marks, copyright and rights in the nature of
copyright, logos and any other legal or moral rights. Carrier shall give Vringo
prompt written notice of any pending or threatened claim, action, proceeding or
investigation in respect of which indemnification could be sought hereunder,
provided that any delay or failure to so notify Vringo shall not relieve Vringo
from its responsibilities hereunder, except to the extent Vringo is actually
prejudiced by any such failure or delay. Vringo shall not settle, compromise or
consent to the entry of any judgment in any such claim, action, proceeding or
investigation, without Carrier’s consent, which shall not be unreasonably
withheld. In the event that Carrier receives a claim or demand relating to the
infringement of the Intellectual Property Rights of a third party relating to
Vringo Content, or if in the reasonable opinion of either Party such a claim or
demand is likely, then Vringo shall at its own expense secure (within a period
of time which the Carrier deems reasonable) a licence or other arrangement to
enable the continued use of the Vringo Content, failing which the Vringo Content
shall be immediately removed from the Service. Vringo’s obligations hereunder
shall be binding upon and inure to the benefit of any successors, assigns and
personal representatives of Vringo, Carrier and any Indemnified Person, as
applicable.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “[*****]”

 

 

  VII. Confidentiality:

 

  a. Confidentiality. Each party acknowledges that by reason of its relationship
to the other party under this Agreement it may have access to certain
information and materials concerning the other party’s business, plans,
customers, code and products that are confidential and of substantial value to
such party (referred to in this clause as “Confidential Information”), which
value would be impaired if such Confidential Information were disclosed to third
parties. The terms of this Agreement shall be deemed to be Confidential
Information. Each party agrees to maintain all Confidential Information received
from the other, both orally and in writing, in confidence and agrees not to
disclose or otherwise make available such Confidential Information to any third
party without the prior written consent of the disclosing party. Each party
further agrees to use the Confidential Information only for the purpose of
performing this Agreement. No Confidential Information shall be deemed
confidential unless so marked if given in writing, or, if given orally,
identified as confidential orally prior to disclosure, or information which by
its nature or the nature of the circumstances surrounding disclosure should
reasonably be understood to be confidential.

 

  b. Exclusions. The parties’ obligations under the paragraph above shall not
apply to Confidential Information which: (i) is or becomes a matter of public
knowledge through no fault of or action by the receiving party; (ii) was
rightfully in the receiving party’s possession prior to disclosure by the
disclosing party; or (iii) subsequent to disclosure, is rightfully obtained by
the receiving party from a third party who is lawfully in possession of such
Confidential Information without restriction. Whenever requested by a disclosing
party, a receiving party shall immediately return to the disclosing party all
tangible manifestations of the Confidential Information or, at the disclosing
party’s option, shall destroy all such tangible manifestations of the
Confidential Information as the disclosing party may designate (excluding this
Agreement). The receiving party’s obligation of confidentiality shall survive
this Agreement for a period of three (3) years from the date of its termination
and thereafter shall terminate and be of no further force or effect. Nothing
herein shall prohibit a party from complying with a lawful and binding order of
any court, administrative agency or other governmental entity relating to
Confidential Information. Nothing herein shall prohibit a party from retaining
copies of Confidential Information as legally required to comply with the record
retention laws of any relevant jurisdiction. Nothing herein shall prohibit a
party from making disclosures legally required by public companies under the
securities laws of any relevant jurisdiction.

 

  VIII. Press Release: Each party shall have the right to issue a press release
regarding the relationship between the parties, with approval by Carrier not to
be unreasonably withheld. Carrier must not withhold press releases that will
mean that Vringo does not comply with its SEC responsibilities.

 

  IX.

Limitation of Liability: IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY OR ANY OTHER PERSON OR ENTITY IN CONNECTION WITH THIS AGREEMENT FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL OR RELIANCE DAMAGES (OR ANY LOSS OF REVENUE,
PROFITS OR DATA), HOWEVER CAUSED, WHETHER FOR BREACH OF CONTRACT, NEGLIGENCE OR
UNDER ANY OTHER LEGAL THEORY, WHETHER FORESEEABLE OR NOT AND

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “[*****]”

 

 

WHETHER OR NOT THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE, AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY. BOTH PARTIES AGREE THAT THESE LIMITATIONS OF LIABILITY ARE AGREED
ALLOCATIONS OF RISK AND ARE REFLECTED IN THE FEES AGREED UPON BY THE PARTIES.
FURTHER, NEITHER PARTY’S AGGREGATE LIABILITY ARISING WITH RESPECT TO THIS
AGREEMENT (EXCEPT FOR AMOUNTS PAYABLE BY CARRIER TO VRINGO HEREUNDER) SHALL
EXCEED THE TOTAL AMOUNTS PAYABLE TO VRINGO UNDER THIS AGREEMENT DURING THE
TWELVE (12) MONTHS PRIOR TO THE DATE THE BASIS FOR THE CLAIM AROSE (BUT ONLY TO
THE EXTENT CARRIER ACTUALLY PAYS SUCH AMOUNTS TO VRINGO) WITH RESPECT TO THE
ACTIONS THAT ARE THE SUBJECT OF, OR GAVE RISE TO, THE CLAIM. NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, THIS CLAUSE IX SHALL NOT APPLY TO ANY AMOUNTS
PAYABLE BY AN INDEMNIFYING PARTY PURSUANT TO EXPRESS INDEMNIFICATION OBLIGATIONS
IN THIS AGREEMENT.

 

  X. General Provisions:

 

  a. Definitions. The definitions contained in Appendix A to this Agreement,
which is incorporated herein and made a part hereof, shall apply to the
interpretation of this Agreement.

 

  b. Force Majeure. Neither party shall be liable for, or be considered in
breach of or default under this Agreement on account of, any delay or failure to
perform as required by this Agreement as a result of any causes or conditions
which are beyond such party’s reasonable control and which such party is unable
to overcome by the exercise of reasonable diligence; provided, however, that
either party may terminate this Agreement upon written notice to the other party
in the event such failure to perform continues unremedied for a period of thirty
(30) days.

 

  c. Independent Contractors. The parties to this Agreement are independent
contractors. Neither party is an agent, representative, or partner of the other
party. Neither party shall have any right, power or authority to enter into any
agreement for or on behalf of, or incur any obligation or liability of, or to
otherwise bind, the other party.

 

  d. Data Protection. Vringo warrants and undertakes in respect of any Personal
Data that it may process on behalf of Carrier that at all times:

 

  •  

it shall comply with the Data Protection Act 1998; and

 

  •  

it shall act solely on the instructions of Carrier, in respect of that Personal
Data;

 

  •  

it shall not use any Personal Data for any purposes which may be inconsistent
with those identified to the data subjects on or before the time of collection;

 

  •  

it shall not disclose the Personal Data to a third party in any circumstances
other than at the specific request of Carrier;

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “[*****]”

 

 

  •  

All right, title and interest in the Personal Data shall vest solely in Carrier.

 

  •  

Vringo warrants and undertakes that it shall procure that such of its employees,
agents or sub-contractors observe the provisions of this clause in respect of
any duties or obligations to be performed in connection with the processing of
Personal Data on Carrier’s behalf.

 

  •  

Vringo warrants that it has appropriate operational and technological processes
and procedures in place to safeguard against any unauthorised access, loss,
destruction, theft, use or disclosure of the Personal Data.

 

  •  

Carrier warrants and undertakes in respect of any Personal Data that at all
times it shall comply with the Data Protection Act 1998.

 

  •  

Vringo shall indemnify Carrier and keep Carrier indemnified in respect of any
claims proceedings or actions made or brought against it arising out of any
breach by Vringo (or any of its employees, agents and sub-contractors) of its
warranties and undertakings in this clause.

 

  •  

Where applicable, expressions defined in the Data Protection Act 1998 and used
in this clause shall have the meanings given to them in the Data Protection Act
1998.

 

  e. All notices shall be in writing in the English language and shall be deemed
to have been duly given when sent to the party to which such notice is required
to be given under this Agreement addressed as follows:

 

  Carrier:     

 

  CONTACT: Heidi Smith, Procurement

 

  ADDRESS: Everything Everywhere

       St James Court

       Great Park Road

       Almondsbury Park

       Bradley Stoke

       Bristol BS32 4QJ

 

  FAX: 0870 376 1130

 

  EMAIL: heidi.smith@everythingeverywhere.com

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “[*****]”

 

 

  Vringo:     

 

  CONTACT: Ben Hirsch

 

  ADDRESS:

85 5th Avenue

    

6th Floor

     New York

     NY 10003

     USA

 

  EMAIL: ben.hirsch@vringo.com

ACCOUNTING & TAX CONTACT : David Corre

 

  EMAIL: david.corre@vringo.com

or other such address, email address as the Parties may specify to the other in
writing.

 

  f. No Waiver. The failure of either party to require or enforce strict
performance by the other party of any provision of this Agreement or to exercise
any right under this Agreement shall not be construed as a waiver or
relinquishment to any extent of such party’s right to assert or rely upon any
such provision or right in that or any other instance.

 

  g. Entire Agreement. This Agreement sets forth the entire agreement, and
supersedes any and all prior agreements of the parties with respect to the
subject matter hereof. No change, amendment or modification of any provision of
this Agreement shall be valid unless set forth in a written instrument signed by
the duly authorized representatives of both parties. This Agreement may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same document. A facsimile copy of
an executed counterpart shall be valid and have the same force and effect as an
original.

 

  h. Assignment. Neither party shall assign this Agreement or any right,
interest or benefit under this Agreement without the prior written consent of
the other party, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, either party may assign this Agreement without
the other party’s consent to a parent or commonly controlled entity or to any
person or entity, which acquires or succeeds to all or substantially all of such
party’s business assets. Subject to the foregoing, this Agreement shall be fully
binding upon, inure to the benefit of and be enforceable by the parties hereto
and their respective successors and assigns. Notwithstanding the foregoing
Carrier may, without requiring any further consent from Vringo, novate the whole
of this agreement to any person to whom Carrier transfers the whole of part of
its business, and in the latter case being the part of Carrier’s business to
which the Agreement relates

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “[*****]”

 

 

  i. Partial Invalidity. In the event that any provision of this Agreement is
held invalid by a court with jurisdiction over the parties to this Agreement,
such provision shall be deemed to be restated to reflect as nearly as possible
the original intentions of the parties in accordance with applicable law, and
the remainder of this Agreement shall remain in full force and effect.

 

  j. Applicable Law. This Agreement shall be governed by the laws of England.
All disputes arising under this Agreement shall be finally settled under the
rules of conciliation and arbitration of the International Chamber of Commerce
by three arbitrators appointed in accordance with the said rules. Arbitration if
any shall take place in London, Great Britain and shall be held in the English
Language.

In Witness Whereof, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Everything Everywhere Limited     Vringo, Inc. By:   /s/ Heidi Smith     By:  
/s/ Andrew Perlman Name:   Heidi Smith     Name:   Andrew Perlman Title:  
Senior Buyer     Title:   President Date:   19 August 2010     Date:   8/19/10

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “[*****]”

 

Appendix A:

In addition to the terms hereinabove defined, the following capitalized terms
have the indicated meanings ascribed thereto:

“Carrier Competitors” means telecommunications services and telecommunications
equipment and the term “Carrier Competitors” shall include but not be limited to
telecommunications equipment manufacturers and service providers including but
not limited to BT, Vodafone, Virgin Media, O2, Cable and Wireless, Hutchison 3G,
3, Nokia, Sony Ericsson, Apple, RIM, Siemens, Sagem, Motorola, Samsung, LG, AOL,
BSkyB, Yahoo, Google, MSN and TalkTalk or their successors in title.
Additionally, services competing with Carrier’s own services including but not
limited to games, video, TV are included under the definition “Carrier’s
Competitors”.

“Intellectual Property Rights” means, with respect to any data, device, or other
asset of any kind, all copyright, patent, trade secret, moral, termination,
authorship and other proprietary rights relating to any such data, device,
object code, source code or other asset including, without limitation, all
rights necessary for the worldwide development, manufacture, modification,
enhancement, sale, licensing, use, reproduction, publishing and display of such
data, device, object code, source code or other asset.

“Marks” means any and all trademarks, trade names, service marks or logos owned
or licensed by either party.

“Promotional Materials” shall mean all marketing, advertising, and promotional
materials in all media, created or developed by or on behalf of one of the
parties relating to or associated with this Agreement.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “[*****]”

 

Appendix B:

 

  1. The pricing of the Service to end users will not be less than [*****] per
user per month. The foregoing notwithstanding, Vringo reserves the right to
offer each User a maximum of [*****] free months in any twelve month period. To
the extent that Vringo deviates from the above pricing rules, Vringo shall pay
to Orange any amounts Orange would have earned had Vringo adhered to said rules.
The chart below illustrates some potential examples of the aforementioned

 

Scenario

        Month 1      Month 2      Month 3      Month 4      Month 5+   1    End
User Price      [*****]         [*****]         [*****]         [*****]        
[*****]       Payment by Vringo to Orange      [*****]         [*****]        
[*****]         [*****]         [*****]    2    End User Price      [*****]   
     [*****]         [*****]         [*****]         [*****]       Payment by
Vringo to Orange      [*****]         [*****]         [*****]         [*****]   
     [*****]    3    End User Price      [*****]         [*****]         [*****]
        [*****]         [*****]       Payment by Vringo to Orange      [*****]
        [*****]         [*****]         [*****]         [*****]   

 

  * [*****]

 

  2. The parties may mutually agree in writing to change the above pricing
rules.

 

  3. After a three month launch period, in any given month where Orange’s
revenue share is less than [*****], Vringo will either pay Orange a fee to
ensure that the net monthly revenue share received equals [*****]or will offer
Orange the opportunity to terminate the contract.

 

11